Citation Nr: 0922858	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  09-00 082A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder condition (previously claimed as a right 
shoulder dislocation and congenital defects of musculature of 
the right shoulder). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1951 to 
September 1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's petition 
to reopen his claim for service connection for a right 
shoulder condition.  

The Board notes that, in January 2008, the RO readjudicated 
the Veteran's petition to reopen his claim for entitlement to 
service connection for a right shoulder condition.  However, 
in October 2007, within one year of the November 2006 rating 
decision, the Veteran submitted a VA Form 21-4138 stating 
that he would be providing additional evidence that would 
demonstrate that his right shoulder birth deformity was 
aggravated while he was in basic combat training.  This 
statement expresses dissatisfaction or disagreement, and a 
desire to contest the result of, the November 2006 
determination that he had submitted no new and material 
evidence that his congenital deformity had been aggravated by 
service.  See 38 C.F.R. § 20.201 (2008).  Because this 
correspondence was received within one year of the November 
2006 determination, it is considered a timely notice of 
disagreement, and accordingly, the November 2006 decision 
never became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a right shoulder condition was denied by an August 1995 
rating decision.  He did not appeal.

2.  The evidence submitted since August 1995 does not relate 
to a necessary unestablished fact and fails to raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision that denied entitlement 
to service connection for a right shoulder condition is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence has not been submitted since 
the August 1995 rating decision that denied entitlement to 
service connection for a right shoulder condition and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in August 2006 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  This letter also 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why his right shoulder condition claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided regarding the Veteran's 
right shoulder condition claim.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and VA treatment records.  There is no 
indication from the claims file that the Veteran has sought 
private treatment for this condition, and accordingly, no 
such records could be obtained.  The Board notes that, to 
date, the Veteran has not been afforded a VA examination for 
his right shoulder.  However, in claims to reopen previously 
denied claims, assistance does not include providing a 
medical examination or obtaining a medical opinion unless new 
and material evidence has been submitted.  38 C.F.R. 
§ 3.159(c)(4)(i).  Here, no examination is afforded the 
Veteran because, as discussed below, new and material 
evidence has not been submitted.  Therefore, no further 
examination seeking an opinion regarding the Veteran's right 
shoulder condition is necessary to satisfy the duty to 
assist.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection cannot be granted for a congenital defect 
that merely manifests for the first time during service 
because a congenital defect is not considered a disease or 
injury for purposes of service connection. 38 C.F.R. § 
3.303(c) (congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation); see also 38 C.F.R. § 4.9 (mere congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  But a congenital defect can be subject to 
superimposed disease or injury.  VAOPGCPREC 82-90 (July 18, 
1990).  If such superimposed disease or injury does occur, 
service connection may be warranted for the resulting 
disability. VAOPGCPREC 82-90 (a disease considered by medical 
authorities to be of familial or hereditary origin by its 
very nature preexists a claimants' military service; however, 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition).

The Veteran's claim of entitlement to service connection for 
a right shoulder condition was initially denied by a December 
1971 rating decision.  At that time, he claimed service 
connection for dislocation of the right shoulder.  See VA 
Form 21-526, dated October 29, 1971.  Subsequently, in March 
1995, the Veteran attempted to reopen his service connection 
claim.  He indicated that he had right shoulder problems from 
1951 to present.  See VA Form 21-526, dated March 7, 1995.  
His application to reopen was denied by a rating decision in 
August 1995 for lack of new and material evidence.  

At the time of the last final denial in August 1995, the 
evidence of record included the Veteran's service treatment 
records and VA treatment records dated from January 1994 to 
April 1995. 

The Veteran's service treatment records revealed that he had 
normal upper extremities and a normal back at his pre-
induction examination in May 1951.  In January 1952, two 
weeks after an in-service car accident, the Veteran was 
treated for headaches; however, he also reported right 
shoulder pain, which he said had been present his entire 
life.  The doctor noted that the Veteran had an extremely 
thin trapezius, including the upper middle and lower 
portions, which resulted in anterior rotation of the scapula 
and elevation thereof.  The doctor reported that the Veteran 
had some weakness of the serratus anterior, but there was no 
winging.  The doctor concluded that the Veteran had a 
congenital defect of the musculature that holds the right 
shoulder in place (mostly in the trapezius), and recommended 
physical therapy.  Additionally, in April 1952, the Veteran 
was treated for shoulder pain, more marked on the right.  An 
examination revealed a misshaped scapula, but no limitation 
of motion.  The doctor noted that this congenital deformity, 
which was confirmed by x-ray, was of no clinical 
significance.  He also stated that no change of profile was 
necessary as the Veteran should be able to do full duty with 
his arms.  An April 1952 x-ray report indicates that there 
was no change since January 1952, and notes that the right 
scapula appeared to be of normal configuration, although the 
position was slightly higher than the left, suggesting a 
Sprengal-type anomaly.  The interpreting doctor stated that 
the Veteran had a congenital deformity of the shoulder.  
Finally, the Veteran's August 1953 separation examination 
indicates that the Veteran had normal upper extremities and a 
normal back, and reported no complaints of a medical nature.   

The Veteran's VA treatment records from January 1994 to April 
1995 indicate that he began undergoing occupational physical 
therapy for his right shoulder deformity in January 1995.  
Treatment notes dated in December 1994 and January 1995 
indicate that the Veteran reported having a right shoulder 
deformity since birth that was resulting in increased 
weakness and pain.  He was diagnosed as having right shoulder 
impingement syndrome due to a congenital deformity.

The Veteran's service connection claim was initially denied 
in a December 1971 rating decision on the grounds that any 
superimposed injury that occurred as result of the December 
1951 car accident was acute in nature and did not result in 
any residuals over and above the natural progression of the 
congenital deformity of the Veteran's right shoulder.  The RO 
noted that the defect of the musculature of the right 
shoulder was a constitutional or developmental abnormality 
and not a disability under the law and that dislocation of 
the right shoulder was not shown by the evidence of record. 

In August 1995, the Veteran's application to reopen his right 
shoulder condition claim was denied on the basis that he 
still had not submitted evidence showing that this condition, 
which pre-existed his period of active service, was due to or 
aggravated by his period of active service.  The Veteran was 
notified of this decision and of his appellate rights by a 
letter dated September 20, 1995.  He did not appeal.  
Therefore, the August 1995 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in August 2006.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence obtained since the August 1995 rating decision 
includes VA treatment records dated from January 2002 to 
January 2008.  These records reveal that the Veteran has 
continued VA treatment for pain in his right shoulder.  Of 
note, a June 2006 treatment report indicates that the Veteran 
reported that the pain in his right shoulder pre-dated his 
military service, although he was allowed to join the 
military despite this deformity.  The Veteran also reported 
that his current job involved much stretching and reaching, 
which was causing him pain.  The assessment was arthralgia of 
the right shoulder.  Imaging of the right shoulder in October 
2006 showed a partial tear through the supraspinatus tendon, 
osteoarthritis of the acromioclavicular joint without 
impingement, and a subchondral cyst involving the humeral 
head.  In January 2008, there was a diagnosis of impingement 
and RTC tear of the right shoulder with some bony congenital 
deformity to the right shoulder structures.  

In sum, at the time of the August 1995 rating decision the 
evidence showed that the Veteran continued to suffer from a 
congenital deformity of the right shoulder.  He was also 
shown to have an additional disability, i.e., impingement 
syndrome of the right shoulder; however, this disability was 
not shown to be related to his active service.  

The medical evidence submitted since August 1995 is new in 
that it had not previously been submitted.  However, to the 
extent that it shows that the Veteran continues to suffer 
from a congenital deformity of the right shoulder, it is 
cumulative.  As noted above, a congenital defect is not 
considered a disease or injury for purposes of service 
connection.  38 C.F.R. §§  3.303(c), 4.9.  However, if a 
superimposed disease or injury does occur, service connection 
may be warranted for the resulting disability. VAOPGCPREC 82-
90.  The additional evidence shows that the Veteran has been 
diagnosed as having additional right shoulder disability, 
including impingement, a partial tear through the 
supraspinatus tendon, osteoarthritis of the acromioclavicular 
joint, and a subchondral cyst involving the humeral head.  
But at no point during the Veteran's treatment did a medical 
professional provide an opinion relating any current 
disability of the right shoulder to any in-service disease, 
event, or injury, including the auto accident in 1951.  
Therefore, the additional evidence is not material because it 
does not tend to show that the Veteran's current right 
shoulder disability is a result of a superimposed disease or 
injury during service.  Additionally, osteoarthritis of the 
acromiovclavicular joint was not diagnosed within one year of 
the Veteran's separation from service.

The newly associated VA treatment records merely confirm that 
the Veteran continues to suffer from a congenital defect of 
the right shoulder and that he has been diagnosed with 
additional right shoulder disability many years after 
service.  Accordingly, the new evidence of record fails to 
provide a reasonable possibility of substantiating the 
Veteran's service-connection claim, and therefore does not 
provide a basis for reopening the claim.  See 38 C.F.R. 
§ 3.156.

In his attempt to reopen his claim, the Veteran has stated 
that his right shoulder was defective prior to service and 
that the rigors of training aggravated his condition beyond 
its normal progression.  However, VA regulations specifically 
prohibit service connection for a congenital defect unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  Service connection for 
the congenital defect of the right shoulder is not warranted 
as a matter of law, and any contentions concerning 
aggravation of this condition are not material because they 
do not to provide a reasonable possibility of substantiating 
the claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
With respect to any superimposed disease or injury, the 
Veteran has also stated that he complained of right shoulder 
pain after his in-service auto accident and that there has 
been continuity.  However, these contentions are cumulative, 
as the Veteran stated in March 1995 that he had problems with 
his right shoulder since 1951.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1995, and are cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Additionally, the Veteran lacks medical expertise 
and is not qualified to offer medical opinions; therefore, 
his statements are not material.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As new and material evidence has not been submitted, the 
Veteran's petition to 
reopen his previously denied claim for entitlement to service 
connection for a right shoulder condition is denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right shoulder condition is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


